REASONS FOR ALLOWANCE

Claims 1, 2, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, teach, nor suggest a touch sensor with the features of:
a structure body above the first wiring; a conductive layer above the structure body; and
a light-emitting element comprising a first electrode, an EL layer above the first electrode, and a second electrode above the EL layer, wherein the structure body has an inverse tapered shape, wherein the conductive layer overlaps with the structure body and the first wiring, wherein the conductive layer, the first wiring, and the second wiring have capacitive coupling, and
wherein the first wiring and the second wiring function as a pair of electrodes of the touch sensor.

The particular combination provides for a touch screen with a thin profile and excellent capacitance detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625